Citation Nr: 0120317	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  00-20 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to assignment of a higher initial disability 
rating for a left shoulder disability, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel



INTRODUCTION

The veteran had active service from June 1962 until December 
1962, followed by service in the Army National Guard, 
including a period of active duty for training in June 1993.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which granted service connection for 
a left shoulder disability, and assigned a 20 percent rating.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  

2.  The veteran's left upper extremity is his minor 
extremity.

3.  The veteran's left shoulder disability is currently 
productive of subjective complaints of residual pain and 
restricted motion, with no specific flare-ups; objective 
findings include forward flexion and abduction to 80 degrees, 
internal rotation to 30 degrees, and external rotation to 
between 65 and 70 degrees, with no signs of neurological 
deficits.  


CONCLUSION OF LAW

The criteria for assignment of an initial disability 
evaluation in excess of 20 percent for a left shoulder 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.321, Part 4, 
including § 4.71a, Diagnostic Code 5201 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an increased rating for a 
service-connected left shoulder disability, currently rated 
as 20 percent disabling.  Specifically, the veteran asserts 
that he suffers pain and limited motion in the left shoulder.  
As the veteran is appealing the original assignment of a 20 
percent rating following an award of service connection for a 
left shoulder disability, the severity of the disability will 
be considered during the entire period from the initial 
assignment of a disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West Supp. 2001).  
This law sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  The 
Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal, as the requirements for the VCAA have 
already been met.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  In that regard, the Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim, and the RO made satisfactory efforts 
to ensure that all relevant evidence had been associated with 
the claims file.  Moreover, the claims file appears to 
contain all relevant service medical records and the veteran 
was afforded a VA examination in June 1999.  Additional 
treatment and therapy reports
dating from June 1993 until February 1994 are associated with 
the file.  Some of these reports are from VA facilities, and 
others are from civilian facilities including the Affiliated 
Medical Center, Little Falls Orthopedics, and United 
Hospital.  There is no indication in the file that there are 
additional relevant records that have not yet been obtained.  
As such, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2000).  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  When an 
unlisted condition is encountered, it is permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  

A review of the record reveals that in June 1993, while 
performing a period of active duty for training with the Army 
National Guard, the veteran sustained a rotator cuff injury 
to his left shoulder when he fell from a truck, catching his 
left arm on a ladder.  The injury necessitated surgery in 
October 1993.  In an October 1999 rating decision, the 
veteran was awarded service connection for a rotator cuff 
tear and impingement, left shoulder (minor), post-operative, 
residuals, and a 20 percent rating was assigned from March 
1999.  That decision was based on evidence that included the 
veteran's service medical records from the National Guard, 
private treatment reports, and a June 1999 VA examination.  
The veteran disagreed with the October 1999 rating decision, 
and initiated this appeal.  Essentially, the veteran 
maintains that 20 percent rating does not accurately reflect 
the level of impairment of his left shoulder injury.  

The veteran is presently assigned a 20 percent rating for a 
left shoulder injury pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5201, under which a 20 percent rating is 
assigned for limitation of motion of either arm at shoulder 
level, or limitation of the minor arm to midway between the 
side and shoulder level.  A 30 percent rating is assigned for 
limitation of motion of the minor arm to 25 degrees from the 
side.  The Board notes that the veteran's left arm is his 
minor extremity.

Medical evidence of record shows that upon examination by the 
VA in June 1999, the veteran reported having stiffness and 
problems with his left shoulder since the injury in June 
1993.  Specifically, the veteran stated that he had limited 
mobility in his left shoulder and experienced chronic pain 
which he treated with aspirin.  He further stated that the 
pain increased with changes in the weather, and that cold 
weather in particular aggravated his condition.  Finally, he 
stated that he was unable to lift any heavy objects over his 
head as a result of his left shoulder injury.
    
Objective clinical findings during the June 1999 VA 
examination revealed that the veteran had markedly decreased 
range of motion of the left shoulder, as compared to the 
right shoulder.  He exhibited forward flexion and abduction 
to 80 degrees, internal rotation to 30 degrees, and external 
rotation to between 65 and 70 degrees.  By comparison, the 
right shoulder manifested flexion to 180 degrees.  The 
veteran was noted to experience discomfort and pain when 
moving his left arm beyond these limits.  The examiner stated 
that the veteran "has extremely limited mobility in [his] 
left shoulder."  However, it was also noted that the veteran 
was able to "do things below the shoulder level and some 
strength activities below that."  The examiner noted that 
the veteran had not had further surgery since his initial 
operation in 1993, and that he had not physical therapy since 
1994.  It was further commented that the veteran does not use 
any braces or special devices.  The VA examiner expressed 
that total replacement of the joint could be a consideration, 
and recommended an orthopedic consultation on this point.  
The examiner concluded his notes by remarking that the 
veteran was functioning fairly well, and had undergone no 
trauma or real changes to the shoulder since magnetic 
resonance imaging performed in 1993, though he speculated 
that the veteran continued to have significant degenerative 
changes have occurred to the left shoulder since the original 
surgery.      

The Board has thoroughly reviewed the evidence of record, and 
finds that the currently assigned 20 percent rating is 
proper, and the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 20 percent at this 
time.  While the veteran has limited mobility in his left 
upper extremity, which was described by the VA examiner as 
"extremely limited," there is no showing of limited motion 
to 25 degrees from the side, as is required for a higher (30 
percent) rating under Diagnostic Code 5201.  Rather, the 
evidence demonstrates that the veteran has flexion to 80 
degrees.

Having determined that the veteran does not meet the range of 
motion criteria for a rating in excess of 20 percent under 
Diagnostic Code 5201, the prospect of an increase in 
disability evaluation on the basis of pain and weakness must 
now be discussed.  The Board notes that while evidence of 
painful joints statutorily entitles the veteran to at least 
the minimum compensable rating under 38 C.F.R. § 4.59, his 
currently assigned rating of 20 percent satisfies this 
requirement.  Further, the Board finds that the evidence of 
record does not warrant an increase in rating due to pain and 
weakness considerations.  The Board acknowledges the language 
of 38 C.F.R. § 4.40, that a part that becomes painful on use 
must be regarded as seriously disabled.  However, the Board 
observes that the limitations of motion in this case were not 
so severe as to prevent the veteran from carrying out his 
occupation as the owner of a restaurant truck stop.  
Moreover, at the June 1999 VA examination it was noted that 
the veteran was able to "do things below the shoulder level 
and some strength activities below that."  Additionally, the 
shoulder injury is not so severe as to necessitate the use of 
braces or other special devices.  In light of the left 
shoulder flexion to 80 degrees, the lack of need for special 
devices in the use of the affected arm, and taking into 
account the veteran's continued employability, the Board 
finds that the veteran's pain when extending his left arm 
beyond the limits detailed at his VA examination does not 
warrant any increase in rating under 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45, as this pain is already reflected in the 
current 20 percent rating for the minor extremity.  

The Board further finds that there are no other diagnostic 
code provisions that would provide a basis for a higher 
evaluation.  Diagnostic Code 5200 requires evidence of 
ankylosis of the scapulohumeral articulation, Diagnostic Code 
5202 requires a showing of impairments of the humerus, and 
Diagnostic Code 5203 necessitates evidence of impairments of 
the clavicle or scapula.  As the evidence associated with the 
claims file does not demonstrate any of the aforementioned 
disorders, Diagnostic Code 5201 remains the only appropriate 
code under which to rate the veteran's left shoulder injury.  

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's left 
shoulder disability, as well as the current clinical 
manifestations of the disability and its effects on the 
veteran's earning capacity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  The Board has also considered the severity of the 
veteran's left shoulder disability during the entire period 
from the initial assignment of 20 percent rating to the 
present time.  See Fenderson, supra.  All other pertinent 
aspects of 38 C.F.R. Parts 3 and 4 have also been considered.  
Should the veteran's disability increase in severity, he may 
be entitled to a higher evaluation; however, at present, 
there is no basis for a higher rating.  See 38 C.F.R. § 4.1.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Finally, the Board recognizes the veteran's contentions that 
his activities at work are limited by his left shoulder 
disability.  Nevertheless, the record indicates that the 
veteran is currently employed at the restaurant/truck stop, 
which he owns.  Moreover, the evidence does not reflect that 
the veteran's service-connected left shoulder disability has 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned 20 percent rating), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

       

ORDER

The schedular criteria not having been met, the claim for 
assignment of an initial disability rating in excess of 20 
percent for a left shoulder disability is denied.  



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeals

 

